UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-5002



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JUVENCIO OLGUIN-RESENDIZ,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (2:05-cr-01331-PMD)


Submitted: June 15, 2007                       Decided: June 19, 2007


Before WIDENER, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Guy J. Vitetta, Charleston, South Carolina, for Appellant. Carlton
R. Bourne, Jr., Assistant United States Attorney, Charleston, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
 PER CURIAM:

              Juvencio    Olguin-Resendiz      appeals   from   the   151-month

sentence he received after he pled guilty to conspiracy to possess

with intent to distribute five kilograms or more of cocaine.                    On

appeal, counsel has filed a brief under Anders v. California, 386

U.S. 738 (1967), alleging that there are no meritorious claims on

appeal but raising the following issues, whether the district court

erred by sentencing him: (1) based on facts not admitted by him,

and (2) greater than necessary under 18 U.S.C.A. § 3553(a) (West

Supp. 2007).      For the reasons that follow, we affirm.

              The district court sentenced Olguin-Resendiz in light of

United States v. Booker, 543 U.S. 220, 224 (2005), and 18 U.S.C.A.

§   3553(a)    (West     2000   &   Supp.   2007).   This   Court     reviews    a

post-Booker sentence to determine whether the sentence is within

the statutorily prescribed range and is reasonable.             United States

v. Moreland, 437 F.3d 424, 433 (4th Cir.), cert. denied, 126 S. Ct.

2054 (2006).      A sentence within a properly-calculated              advisory

Sentencing Guidelines range is presumptively reasonable.                 United

States v. Johnson, 445 F.3d 339, 341-43 (4th Cir. 2006).              Here, the

district court correctly calculated the sentencing range, treated

the federal Sentencing Guidelines as advisory, as directed by

Booker, considered the § 3553(a) factors, and sentenced Olguin-

Resendiz at the bottom of his advisory sentencing range of 151-188




                                       - 2 -
months.     Thus, we find no error in sentencing and affirm Olguin-

Resendiz’s sentence.

            We have examined the entire record in this case in

accordance with the requirements of Anders, and find no meritorious

issues for appeal.       Accordingly, we also affirm his conviction.

This court requires that counsel inform his client, in writing, of

his right to petition the Supreme Court of the United States for

further review.      If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may   move   in    this    court    for   leave   to   withdraw     from

representation.      Counsel’s motion must state that a copy thereof

was served on the client.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before     the   court    and     argument   would    not   aid   the

decisional process.



                                                                        AFFIRMED




                                      - 3 -